DETAILED ACTION
Claims 1-15 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
I. Claim Interpretation 
	Examiner agrees the current amendment overcomes the previous interpretations under 35 U.S.C. 112(f) and the corresponding rejections under 35 U.S.C. 112 and 101. 

II. Prior Art
	Examiner agrees the current amendments to the independent claims overcomes the prior art. Specifically, Examiner agrees that McKinnon fails to teach the segmenting  based on the 3D target data and an adaption of section of the one or more 3D target curves as required by the independent claim. See Remarks 04/04/2022 pages 10-11. 

Allowable Subject Matter
Claims 1-15 are currently pending. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	segmenting the structured 3D image data with the osseous portions of the osseous donor area into segments, wherein the segments within the structured 3D image data are determined based on the 3D target data an adaptation of sections of the one or more 3D target curves.
	Claims 2-14 depend from claim 1 and are therefore also allowed. 

Regarding claim 15, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
segmenting the structured 3D image data with the osseous portions of the osseous donor area into segments, wherein the segments within the structured 3D image data are determined based on the 3D target data an adaptation of sections of the one or more 3D target curves.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666